DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 17 and 19 – 20
Cancelled: Claims 2, 4, 11 and 18
Added: None 
Therefore Claims 1, 3, 5 – 10, 12 – 17 and 19 – 20 are now pending.

Claim Rejections - 35 USC § 101
Applicant’s amendments to Claims 17 and 19 – 20 overcomes the 101 rejection that was made. Therefore, the rejection made to Claims 17, 19 – 20 is now withdrawn.

Response to Arguments
Applicant’s arguments filed 03/08/2022, with respect to Claims 1, 3, 5 – 10, 12 – 17 and 19 – 20 have been fully considered and are persuasive.  The applicant have amended the application to overcome the 101 rejection that was made to claims 17 & 19 – 20 therefore the application is now in condition for an allowance. Please see below.
Allowable Subject Matter
Claims 1, 3, 5 – 10, 12 – 17 and 19 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art references neither anticipates nor renders obvious the limitations of the independent claims as follows: 
Claim 1: “a detection module, configured to transmit a first signal to the first region and the second region and receive a second signal returned based on the first signal; and a processing module, connected to the detection module and configured to analyze the second signal to obtain an analysis result and shield input information of the first input module or the second input module according to the analysis result, the processing module being configured to respond to a first input operation detected by the first input module and shield a second input operation detected by the second input module, in response to a strength of the second signal returned from the first region meeting a first strength condition, wherein the detection module is configured to transmit the first signal to a first sub-region and a second sub-region, a connection line between the first sub-region and the second sub- region passing through a region with the detection module, the first sub-region being a sub- region of the first region adjacent to the detection module, and the second sub-region being a sub-region of the second region.”

Claim 10: “receiving, by the detection module, a second signal returned based on the first signal; analyzing, by a processing module of the electronic device, the second signal to obtain an analysis result; in response to a strength of the second signal returned from the first region meeting a first strength condition, responding, by the processing module, to a first input operation detected by the first input module at the first region, and shielding, by the processing module, a second input operation detected by the second input module at the second region; and wherein transmitting, by the detection module of the electronic device, the first signal to the first region and the second region includes transmitting, by the detection module, the first signal to a first sub-region and a second sub-region, a connection line between the first sub- region and the second sub-region passing through a region with the detection module, the first sub-region being a sub-region of the first region adjacent to the detection module, and the second sub-region being a sub-region of the second region.”

Claim 17: “transmit, by a detection module of the processor, a first signal to a first region with a first input module and a second region with a second input module; receive, by the detection module, a second signal returned based on the first signal; analyze, by a processing module of the processor, the second signal to obtain an analysis result; in response to a strength of the second signal returned from the first region reaching a first strength condition, respond, by the processing module, to a first input operation detected by the first input module at the first region, and shield, by the processing module, a second input operation detected by the second input module at the second region; and wherein when transmitting, by the detection module of the processor, the first signal to the first region with the first input module and the second region with the second input module, the processor is further caused to transmit, by the detection module, the first signal to a first sub- region and a second sub-region, a connection line between the first sub-region and the second sub-region passing through a region with the detection module, the first sub-region being a sub- region of the first region adjacent to the detection module, and the second sub-region being a sub-region of the second region.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625